Citation Nr: 0630222	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  02-06 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a low back disability, 
to include a L5-S1 disk laminectomy for a disk herniation and 
spinal stenosis, to include as secondary to a service-
connected bilateral knee disability.  


REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1972 to January 
1975, and from October 1978 to September 1993.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which implicitly reopened the veteran's claim for service 
connection for a low back disability, to include on a 
secondary basis, and denied the claim on the merits.  The RO 
issued a notice of the decision in September 2001, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
October and November 2001.  Subsequently, in May 2002 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
June 2002, the veteran timely filed a substantive appeal.  In 
October 2003 and November 2004 the RO provided Supplemental 
Statements of the Case (SSOCs).

The veteran requested a Video Conference hearing on this 
matter, which was held in July 2005, where the veteran 
presented as a witness.

On appeal in November 2005, the Board reopened the case, and 
remanded it for further development, to include affording the 
veteran an orthopedic examination for the purposes of 
determining the nature, etiology and severity of his low back 
disability.  Thereafter, in March 2006, the RO issued another 
SSOC.

The Board finds that the RO complied with the November 2005 
Remand directive, and therefore it may proceed with review of 
the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).




FINDINGS OF FACT

The medical evidence shows a nexus between a current chronic 
low back disability and active service.


CONCLUSION OF LAW

Service connection for a low back disability, to include a 
L5-S1 disk laminectomy for a disk herniation and spinal 
stenosis, is warranted.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA) of 2000

The enactment of the Veterans Claims Assistance Act of 2000 
(the VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist the veteran with his claim.  

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for a 
low back disability, to include a an L5-S1 disk laminectomy 
for a disk herniation and spinal stenosis, is warranted, and 
therefore, a further discussion of the VCAA duties is 
unnecessary at this time.  It should be noted, however, that 
prior to its determination of a proper disability rating and 
effective date for the veteran's service-connected 
disability, the RO should cure any potential defects in 
notice, as would be demonstrated by a failure to notify the 
veteran of all five elements of a service connection claim 
(to include the type of evidence necessary to establish a 
disability rating and the effective date for the claimed 
disability), or assistance provided by VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004) (holding that 
proper VCAA notice must "precede an initial unfavorable [RO] 
decision"); see also Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006) (holding that the VCAA notice requirements 
contained in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim, 
which include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability).   


II. Law & Regulations
a. Service Connection
The United States Court of Appeals for Veterans Claims 
(Court) has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty . . . for any 
disease or injury that was incurred in or aggravated by" 
such service.  Caluza, 7 Vet. App. at 505.  VA may grant 
service connection, despite a diagnosis after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the veteran incurred the disease during 
service.  See 38 C.F.R. § 3.303(d); accord Caluza, supra 
("When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact 'incurred' during 
the veteran's service, or by evidence that a presumption 
period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Secondary Service Connection
Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the 
aggravation of a non-service-connected [secondary] condition 
by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a)").  If a veteran succeeds in 
establishing service connection for a secondary condition, 
"the secondary condition shall be considered a part of the 
original condition."  38 C.F.R. § 3.310(a).  

c. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
The Board determines that a preponderance of the evidence 
weighs in favor of the veteran's claim, as he currently has a 
low back disability, his SMRs reveal many complaints of back 
pain, and a competent medical opinion expressly links the 
veteran's current disability to his active service.

a. Factual Background
Service Medical Records (SMRs)
The veteran's February 1972 Report of Medical Examination for 
Enlistment discloses a normal clinical evaluation of the 
spine and musculoskeletal system.

In a September 1975 Chronological Record of Medical Care, the 
clinician recorded the veteran's complaint of low back pain 
for 3 weeks.

A November 1982 Chronological Record of Medical Care notes 
that the veteran injured his back playing football.  The 
veteran displayed tenderness to palpitation and received a 
diagnosis of soft tissue injury.

January and September 1983 Reports of Medical Examination for 
Reenlistment contain normal clinical evaluations, to include 
normal assessments of the spine and other musculoskeletal 
systems.  

A July 1983 Chronological Record of Medical History discloses 
the veteran's complaints of chest and back pain.  In a 
follow-up August 1983 record, the examiner recorded similar 
back pain symptoms and indicated that the veteran did not 
report any history of trauma or muscle strain.  A physical 
examination revealed tenderness upon palpitation, and the 
examiner assessed the veteran as having a muscle strain.    

In August 1983, a Chronological Record of Medical Care report 
shows that the veteran presented with right back pain of 30 
days duration.  After a physical examination, the clinician 
assessed the veteran as having a paraspinal muscular injury.  

January 1984 Chronological Records of Medical Care indicate 
that the veteran experienced upper back pain for a period of 
days.  The examiner assessed the veteran as having musculo-
skeletal pain, etiology unknown.    

In a March 1985 Chronological Record of Medical Care, the 
clinician recorded the veteran's complaints of pain all over 
the back for a period of days.  The veteran conveyed that he 
had experienced back pain upon palpitation, and further 
indicated that he felt sharp pains in the upper lumbar-
thoracic region and between the shoulder blades.  

A March 1988 Report of Medical Examination reveals a normal 
clinical evaluation of the spine and other musculoskeletal 
systems.  

In his March 1988 and July 1991 Reports of Medical History, 
the veteran indicated that he had not experienced recurrent 
back pain.

In an October 1991 Consultation Sheet addressing the 
veteran's right knee pain, the examiner indicated that the 
veteran conveyed no history of back problems or pain.  The 
veteran's back was not tender to palpitation.   

Chronological Records of Medical Care, dated from mid- to 
late March 1992, reveal that the veteran complained of 
recurrent back pain and low back pain.  The examiner assessed 
the veteran as having sciatica.  The veteran conveyed that he 
had scheduled a back to school appointment, and an April 1992 
Chronological Record of Medical Care confirmed his 
attendance.     

In a June 1993 Report of Medical History for Discharge, the 
veteran indicated that he experienced recurrent back pain.  

November 1993 VA Examination
In this post-service examination, the veteran reported having 
an isolated episode of low back pain in 1992, with no 
apparent residual deficit.  The veteran conveyed that he did 
not recall any specific injury during service, but that in 
1992 he began to experience low back pain without radiation 
to the lower extremities.  He attributed this pain to 
movement up and down ladders aboard ship and indicated that 
during service he received physical therapy and medication.  
The veteran reported that his low back pain had completely 
resolved itself and that he had no further problems at that 
time.  

On physical examination of the lumbar spine, the examiner 
observed that the veteran had no fixed deformities or 
postural abnormalities.  Range of motion of the lumbar spine 
was recorded as follows: Flexion beyond 90 degrees and 
extension to 40 degrees, with lateral bending to 45 degrees 
either side and lateral rotation to 60 degrees to either side 
without asymmetry.  The VA examiner thus determined that the 
veteran had a history of mechanical low back pain without 
residual.  

VA Medical Reports 
In a March 1994 VA report, the clinician recorded the 
veteran's complaints of intermittent lower back pain for 
years.  He indicated that the veteran did not convey having 
had a recent or past history of back injury.  After a 
physician examination of the veteran, the clinician 
determined the veteran suffered from mechanical low back 
pain.

A December 2000 report records the veteran's status post-L5-
S1 laminotomy.  An October 2002 report notes the veteran's 
status post-revision L5-S1 diskectomy, dual tear repair.  

February 2003 & May 2003 VA Examination Reports
The VA examiner, Dr. T.V., noted the veteran's history of 2 
back surgeries in 2000 and 2002, as well as the veteran's 
account of having developed back pain in November 1991, while 
climbing stairs, for which he received in-service treatment.  
The veteran had developed recurrent low back pain in 2000, 
which continued to the time of the exam.  

A physical examination of the spine revealed flexion of 85 
degrees with extension of 25 degrees and bilateral lateral 
bending to 30 degrees.  Dr. T.V. found no tenderness along 
the paraspinous muscles.  X-rays of the lumbar spine 
demonstrated Schmorl's nodes of L3, L4 and L5 and changes 
compatible with previous diskectomies.  The sacroiliac, hip 
and pubic symphysis fell within normal limits.  

Based on this assessment, Dr. T.V. concluded that it was 
unlikely that the veteran's knee disabilities had contributed 
to the recurrent lumbar disk herniation, as his knee problems 
did not cause disability or functional impairment.  He also 
stated, however, that the veteran's "lumbar problem may have 
been aggravated by his knee discomfort."  Dr. T.V. made no 
findings with respect to any service-low back disability 
nexus.      

In a follow-up May 2003 opinion, Dr. T.V. elaborated on his 
February 2003 findings and stated that it was unlikely that 
the veteran's knee problems contributed to his recurrent 
lumbar disk herniation.  He further indicated that his 
February 2003 evaluation referenced short-lived, 1 to 2-day 
exacerbation of lumbar discomfort with knee pain and was not 
intended to convey an impression of chronic knee problems 
aggravating the veteran's chronic back disability.  Dr. T.V. 
stated that the veteran's chronic lumbar discomfort did not 
occur as a consequence of transient problems.    

July 2005 Video Conference Hearing
At his hearing, the veteran described having back pain in 
1991 while ascending a ladder and also in March 1992.  
Hearing Transcript at 3, 7-8.  He explained that physicians 
had informed him that he had herniated disks, which required 
surgery in 2000 and 2001.  Hearing Transcript at 3, 4.  The 
veteran indicated that he wore a back brace occasionally, and 
that prior to the 1991 incident, he did not have any back 
problems.  Hearing Transcript at 5.      

November 2005 VA Orthopedic Examination
The VA examiner, Dr. M.M., recounted the veteran's medical 
history of 2 back surgeries as well as his account of 
experiencing low back pain with continuous trauma associated 
with his normal military activities, to include climbing and 
descending ladders and stairs aboard ship.  At the time of 
the exam, the veteran reported having chronic slight low back 
pain with discomfort while sitting and daily flare-ups 
associated with normal daily activities.

Upon physical examination, Dr. M.M. observed no swelling or 
deformity of the back as well as reasonably good motion of 
the low back.  The veteran exhibited forward flexion of 70 
degrees and only slight low back pain with 20 degrees of 
extension.  He also displayed lateral flexion of 30 degrees 
bilaterally and lateral rotation of 20 degrees bilaterally.  
X-rays of the lumbar spine taken at the time of the exam 
showed marked degenerative discogenic changes at the L5-S1 
level and almost a complete loss of disk space in association 
with the so-called "vacuum effect."  

Based on this data, Dr. M.M. diagnosed the veteran with a 
chronic low back disability, with evidence of degenerative 
discogenic changes at the L5-S1 level following 2 surgical 
procedures.  He also noted that the veteran displayed 
definite functional impairment in association with activities 
involving prolonged standing, sitting or repetitive bending 
and lifting, and that this impairment was on the basis of 
pain in association with the structural changes.  The VA 
examiner found no indication of instability or 
incoordination, and he determined that weakness was not a 
factor, although fatigability and lack of endurance would 
appear to be minor secondary factors of the veteran's 
impairment.

Dr. M.M. thoroughly reviewed the veteran's claims file, to 
include his SMRs, and noted that the veteran had complained 
of recurrent low back pain in 1992, which had responded 
positively to conservative treatment, to include back school.  
Dr. M.M. further noted that 7 years after his 1993 discharge, 
the veteran continued to experience back problems requiring 
treatment with epidural steroids and lumbar sympathetic 
blocks.  The veteran was found to have evidence of disk 
desiccation at L5-S1 with a minimal 3mm central bulging disk, 
followed by 2 surgeries.  In light of this information, Dr. 
M.M. stated, "it has been suggested that there is a 
relationship between the veteran's lumbar disk pathology and 
surgery to the report of service connected symptomatology in 
1992."  Addressing this possibility, the examiner determined 
that "the pathologic findings, while minimal, could have 
some relation to the veteran's military activities."  
Although he noted that the relationship was not "clearly 
established," Dr. M.M. asserted that "the condition of the 
veteran's back is at least as likely as not caused by or a 
result of the veteran's service connected difficulties" 
(i.e., at least as likely as not caused by or a result of the 
veteran's 1992 low back pain). 

With respect to secondary service connection, the VA examiner 
concluded that "there is no relationship between the service 
connected knee difficulties and subsequent surgeries to the 
veteran's low back difficulties.  That is, the condition and 
disability related to the veteran's low back has not been 
caused by or is a result of the service connected knee 
difficulties."          

b. Discussion
The Board determines that the veteran has satisfied all 3 
elements of the direct service connection test.  Coburn, 19 
Vet. App. at 431; accord Disabled Am. Veterans, 419 F.3d at 
1318.  First, the evidence of record demonstrates that the 
veteran currently has a low back disability: The most recent 
medical examination, conducted in November 2005, confirms as 
much with Dr. M.M.'s diagnosis of a chronic low back 
disability, with evidence of degenerative discogenic changes 
at the L5-S1 level following 2 surgical procedures.  The 
veteran therefore, has satisfied the first prong of the 
direct service-connection test.  See Coburn, supra, accord 
Disabled Am. Veterans, supra.

With respect to the second, "incurrence in or aggravated 
by" element, the Board determines that the SMRs of record 
preponderate in favor of a determination that the veteran 
incurred a low back disability during service.  Specifically, 
an SMR dating as far back as September 1975 discloses that 
the veteran complained of low back pain and March 1992 in-
service records indicate the same.  Moreover, a November 1982 
SMR discloses that the veteran sustained a back injury while 
playing football and a July 1983 Chronological Record of 
Medical History indicates that the veteran complained of 
chest and back pain.  The March 1985 Chronological Record of 
Medical Care, too, reveals the veteran's symptoms of overall 
back pain.  While the Board acknowledges that the veteran's 
Reports of Medical History and Medical Examination in 1983, 
1988 and 1991 did not indicate the recurrence of back pain or 
other back abnormality, in his July 1993 Report of Medical 
History for Discharge, the veteran clearly declared that he 
had experienced recurrent back pain.  Because this document 
constitutes the last of such reports prior to the veteran's 
September 1993 discharge, the Board affords it the most 
probative weight for the purposes of this appeal.  Thus, in 
light of the clear medical evidence of a low back disability 
during service, to include 1975 and 1992 treatment records, 
other SMRs indicated general back pain, and the veteran's 
account of such in his July 1993 Report of Medical History, 
the Board concludes that the preponderance of the evidence 
establishes that the veteran incurred his low back disability 
during service.
Turning to the third and final "nexus" prong of the direct 
service connection test, the Board observes that the only 
medical opinion directly addressing this issue is Dr. M.M.'s 
November 2005 report, in which he determined that such a 
relationship was at least as likely as not to exist.  The 
November 1993 VA examination report does not undermine Dr. 
M.M.'s findings, as it included no determination with respect 
to a service-low back disability nexus, nor do Dr. T.V.'s 
February and May 2003 reports, as neither offers an 
assessment, positive or negative, about such a link.  
Accordingly, because the lone medical opinion of record 
directly addressing the nexus element supports the veteran's 
claim, the Board finds that the veteran has satisfied this 
prong of the test, and therefore direct service connection is 
warranted.        

The Board additionally comments that because it has granted 
direct service connection for the veteran's low back 
disability, it need not address the secondary service 
connection aspect of the claim.  See Long v. Principi, 17 
Vet. App. 555, 556-57 (2004) ("When the relief sought by an 
appeal or petition has been accomplished, the appropriate 
course of action is for the Court to dismiss the matter as 
moot"); accord United States v. Davis, 103 F.3d 48, 48 (7th 
Cir. 1996) ("If mootness means anything, it means in most 
cases that one cannot successfully appeal when a district 
judge has already given the relief sought in the court of 
appeals"); Christman v. American Cyanamid Co., 578 F. Supp. 
63, 67 (D.W.Va. 1983) (noting that "mootness means that no 
actual controversy exists which is subject to judicial 
resolution").      


ORDER

Service connection for a low back disability, to include a 
L5-S1 disk laminectomy for a disk herniation and spinal 
stenosis, is granted. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


